Citation Nr: 1123949	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 2004 to September 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas VARO. 

The Veteran also initiated appeals of denials of service connection for bilateral hearing loss and a psychiatric disability.  However, his April 2010 Form 9 (substantive appeal) limited his appeal to the issue of service connection for "left knee condition".  Therefore, that is the only issue before the Board at this time. 


FINDING OF FACT

A chronic left knee disability was not manifested in service, and such disability is not shown at any time during the pendency of this claim.


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A September 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in October 2009, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

                             Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that he has a left knee disability that became manifest in service.  

The Veteran's STRs are silent for any diagnosis of a left knee disability.  On October 2006 and December 2007 post-deployment health assessments, the Veteran denied that he contemporaneously had, or had developed at anytime during deployment, any swollen, stiff or painful joints.  On August 2008 separation examination, he denied any swollen or painful joints; knee trouble; knee surgery; corrective devices including knee braces; or bone, joint, or other deformity.  He reported a "hyperextended leg"; the examiner noted that the leg was currently asymptomatic for physical exam findings.  The examiner noted "left posterior knee pain after long periods of standing.  Negative physical exam finding". 

The Veteran's post-service treatment records are also silent for any treatment or diagnosis of a left knee disability.  On May 2009 VA treatment, the Veteran reported that he had knee pain in August 2008 but the pain in the left knee was "not bad"; he stated that the knee pain started while he was in service and he had no history of direct injury to the knee.  On physical examination, he reported no left knee pain.

On October 2009 VA general medical examination, the Veteran reported that he injured his left knee in a training exercise in martial arts in 2007.  He reported that he was never treated.  He reported occasional pain with running but not with walking, standing, sitting, or lying down.  He reported no additional limitations with flare-ups and no interference with daily activities.  He reported having no occupation but not due to a knee condition.  On physical examination, there was no edema, no deformity, no swelling, and no palpable tenderness.  No laxity or instability was present.  McMurray's and Lachman's tests were negative.  Range of motion included full extension of the knee without pain, and flexion from 0 to 135 degrees without pain.  Active range of motion did not produce any weakness, fatigue, or incoordination; there was no additional loss of range of motion with repetitive motion.  Gait was normal. The examiner found a normal general medical examination and noted that the Veteran denied any current left knee condition. 

A chronic left knee disability was not manifested in service.  While the Veteran reported on service separation that he had sustained a hyperextension injury during service, physical examination at the time found no residual pathology.  

There is likewise no competent evidence that a chronic left knee disability was manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).   While the Veteran may be competent to report that he has experienced pain in the left knee, whether or not such pain is related to a disease or injury in service is a medical question beyond capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim.  Pain, without competent evidence of a nexus to disease or injury in service is not a compensable disability.  See Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a chronic left knee disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  As the record does not include any such evidence, there is no valid claim of service connection for a left knee disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against this claim.  Accordingly, it must be denied. 


ORDER

Service connection for a left knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


